Citation Nr: 0705200	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-38 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1. Whether new and material evidence to reopen a claim for 
service connection for a low back disability has been 
received.

2. Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1945 to May 1946.

In a March 1957 rating decision, the RO denied service 
connection for a low back disability.  Although the veteran 
was notified of the denial in an April 1957 letter, he did 
not initiate an appeal.

This matter  comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision that 
implicitly granted the veteran's petition to reopen his claim 
for service connection for a low back disability but denied 
the claim on the merits.  The veteran filed a notice of 
disagreement (NOD) in July 2003 and the RO issued a statement 
of the case (SOC) in January 2004.  After new evidence was 
received in February 2004, the RO issued a supplemental SOC 
(SSOC) in November 2004.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in November 2004. 

The Board notes that, although the RO addressed the claim on 
the merits in the May 2003 rating decision, in the January 
2004 SOC, the RO stated that the evidence received was new, 
but not material, suggesting that the petition to reopen 
should be denied, but listed the issue as service connection 
for a low back condition.  In a July 2005 SSOC, the RO 
indicated that subsequently received evidence was sufficient 
to reopen the claim, but denied the claim on the merits.  
After additional evidence was received, the RO issued an 
October 2005 SSOC reflecting that the claim for service 
connection for a low back disability remained denied.

In June 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is of record.  In August 2006, the 
undersigned VLJ granted the motion of the veteran's 
representative to advance this appeal on the Board's docket, 
pursuant to the provisions of 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

Regardless of the RO's actions or the terminology it used in 
denying the veteran's claim, the Board has a legal duty under 
38 U.S.C.A. §§ 5108 and 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the issue of service connection for a low 
back disability.  That matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  As the Board must first decide 
whether new and material evidence to reopen the claim for 
service connection for a low back disability has been 
received before it can address the matter on the merits-and 
in light of the Board's favorable action on the petition to 
reopen,  the Board has characterized the appeal was 
encompassing the two issues on the title page.

The Board's decision granting the petition to reopen the 
claim for service connection for a low back disability is set 
forth below.  The claim for service connection for a low back 
disability, on the merits, is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1. All notification and assistance action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for a low back disability has been accomplished.

2.  The RO denied service connection for a low back 
disability by rating action of March 1957; although notified 
of the denial by letter in April 1957, the veteran did not 
initiate an appeal.

3.  Evidence associated with the claims file since the March 
1957 rating action is not cumulative or redundant of evidence 
of record at the time of the last final denial of the claim, 
relates to an unestablished fact necessary to substantiate 
the claim, and   raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1. The RO's March 1957 decision denying the claim for service 
connection for a low back disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2006).

2.  Since the March 1957 RO decision, new and material 
evidence has been received; hence, the requirements for 
reopening the claim of service connection for a low back 
disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2006).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for a low 
back disability, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.


II. Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

As indicated above, the veteran's claim for service 
connection for a low back disability was previously 
considered and denied in a March 1957 rating decision. At the 
time, the evidence consisted of service medical records 
(which reflect that low spinal anesthesia was administered in 
connection with a hemorrhoidectomy, but no specific 
complaints, findings, or diagnosis pertinent to the back), a 
statement from a private physician (Dr. S.G.) suggesting the 
possibility of a nexus between the in-service anesthesia and 
current low back complaints); and a lay statement from a 
former service comrade indicating knowledge of back 
complaints.  The RO essentially denied the claim because the 
evidence did not persuasively establish a back disability as 
a residual of the in-service procedure.

Although the veteran  was notified of the decision in  an 
April 1957 letter, he did not initiate an appeal; hence, the 
March 1957 decision is final as to the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2006).  The veteran sought to reopen his 
claim for service connection for a low back disability in 
January 2003.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2006); see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new. As indicated by the regulation cited above, 
and by judicial case law, "new" evidence is that which was 
not of record at the time of the last final disallowance (on 
any basis) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002) require a 
review of all evidence submitted by or on behalf of a 
claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final 
denial of the claim was the March 1957 RO decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence received since the March 1957 denial includes 
December 2003 and February 2005 letters from Dr. K.P.  In 
both letters, Dr. K.P. indicates that the veteran's back 
disability is more likely than not service connected 
(medically related to his military service). While, in a July 
2005 e-mail, Dr. K.P. indicated that he relied on a history 
provided by the veteran in reaching this conclusion because 
he did not have access to the veteran's service medical 
records, at the reopening stage, this fact, alone, does not 
warrant rejecting the medical opinion.  While, in 
adjudicating a claim on the merits, reliance on the veteran's 
medical history may provide a basis for discounting  a 
medical opinion in certain circumstances, such as when the 
opinions are contradicted by other evidence in the record or 
when the Board rejects the statements of the veteran (see, 
e.g.,  Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006) 
and  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006)), 
when considering whether to reopen a claim, analysis of the 
credibility and probative value of the evidence is improper.  
In any event, as explained in more detail below, the 
veteran's recitation of his history of receiving a spinal 
anesthetic during his hemorrhoidectomy and subsequent back 
pain recounted by the veteran is supported by the evidence of 
record including competent lay evidence.  

Under these circumstances, the Board finds that  Dr. K.P 's 
opinions as to the etiology of the veteran's low back 
disability are the first non-speculative medical opinions on 
this point.  .  This evidence is new in that it was not 
previously before agency decision makers at the time of the 
March 1957 decision, and is not cumulative or duplicative of 
evidence previously considered.  The evidence relates to an 
unestablished fact necessary to substantiate the claim, i.e., 
nexus between current disability and service; hence, this 
evidence raises a reasonable possibility of substantiating 
the veteran's claim for service connection for a low back 
disability.  As such, the opinions constitute new and 
material evidence sufficient to reopen the claim for service 
connection for a low back disability

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
low back disability are met.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a low back 
disability has been received, the appeal is granted.




REMAND

The veteran has testified that during service, when being 
operated on for hemorrhoids, he received a spinal anesthetic 
and thereafter suffered back pain.  The service medical 
records confirm that he did undergo a hemorrhoidectomy and a 
May 1945 operation report indicates that he was given a 
spinal anesthetic.  A November 1956 lay statement of a fellow 
serviceman indicates that the serviceman observed that the 
veteran constantly complained of back pain after his 
operation, and this testimony as to his observations 
constitutes competent evidence.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  As noted, Dr. S.G. had previously 
written in July 1956 that the veteran possibly had low back 
problems, and more recently in December 2003 and February 
2005 letters Dr. K.P. expressed a more definitive opinion, 
based on the history provided by the veteran, that the 
veteran's current back disability (spinal stenosis) is 
related to service.  While Dr. K.P.'s opinions, in 
particular, tend to support a nexus between the low back 
disability, the physician's bare conclusions, without more, 
do not provide a sufficient basis for a grant of service 
connection.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  

Because the record does not contain sufficient medical 
evidence to decide the claim, a VA examination as to the 
etiology of the veteran's current low back disability-based 
on consideration of the appellant's documented medical 
history and assertions, and stated rationale-is warranted.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).

Accordingly, the RO should arrange for the veteran to undergo 
a VA orthopedic examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, shall result in a denial of the reopened 
claim.  See 38 C.F.R. § 3.655(b) (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and evidence pertinent to 
the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
veteran submit all evidence in his possession, and ensure 
that its letter to him meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), specifically as regards disability rating and 
effective date (two of the five elements of a claim for 
service connection), as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection, on the merits.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following:

1. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a low 
back disability.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2. If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file,  the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of the back, by 
a physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  

The physician should specifically 
identify all disabilities affecting the 
veteran's low back. With respect to each 
such diagnosed disability, the physician 
should provide an opinion as whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that the disability is medically related 
to the veteran's active military service, 
to include the spinal anesthetic 
administered during his May 1945 
hemorrhoidectomy.  In rendering the 
requested opinion, the physician should 
consider and address Dr. "S.G."'s July 
1956 letter and Dr. "K.P."'s December 
2003 and February 2005 letters.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of any notices of the date and 
time of the examination sent to him by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a low back 
disability.  If the veteran fails, 
without good cause, to report to the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
in adjudicating the claim, the RO should 
consider the claim in light of all 
pertinent evidence and legal authority.

7.  If the claim remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, along with  clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


